IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-30,009-03


EX PARTE EDWARD RONALD BADGETT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-94-0677-CWHC3 IN THE 30,009-03 DISTRICT COURT
FROM DENTON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to aggravated
kidnapping, and was sentenced to twenty years' imprisonment. 
	Applicant alleges, inter alia, that he is being improperly designated as ineligible for
mandatory supervision when the judgment in this cause does not contain an affirmative deadly
weapon finding.  Applicant also alleges that he is being subject to an improper ex post facto
application of parole law, and that he has been denied due process in the parole review process.  On
March 20, 2009, the trial court made findings of fact and conclusions of law.  The trial court
recommended that the writ be dismissed or denied.
	This Court has reviewed the record with respect to the allegations made by applicant.  We
adopt the trial court's findings and conclusions of law, except for the findings and conclusions
applicable to Applicant's first ground for review.  Based upon the trial court's findings and
conclusions and our own review, we deny relief.

Filed: May 13, 2009
Do not publish